MEMORANDUM **
Nagi Nassim Shaker, a native and citizen of Egypt, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal and protection under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations, including claims of ineffective assistance of counsel in immigration proceedings, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and we deny the petition for review.
We agree with the BIA’s conclusion that Shaker did not establish former counsel’s representation resulted in prejudice, and thus Shaker’s claim of ineffective assistance of counsel fails. See id. at 793-94 (to prevail on an ineffective assistance of counsel claim a petitioner must demonstrate prejudice).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.